677 S.E.2d 454 (2009)
Jane P. HELM
v.
APPALACHIAN STATE UNIVERSITY and Kenneth E. Peacock, in his official capacity as Chancellor of Appalachian State University.
No. 30A09.
Supreme Court of North Carolina.
June 18, 2009.
Patterson Harkavy, LLP, by Burton Craige, Raleigh and Jessica E. Leaven, Chapel Hill, for plaintiff-appellant.
Roy Cooper, Attorney General, by Kimberly D. Potter, Assistant Attorney General, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.